Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4-5 and 11-12 are objected to because of the following informalities:  
In claim 1, line 1, “target eco-system” should be “a target eco-system”.
In claims 4 and 11, “number of nodes” should be “a number of nodes”.
In claims 4 and 11, “network/ connectivity” should be “network connectivity.” For purposes of examination, the above phrase has been interpreted to have the meaning of the suggested revision, based on paragraph [0034] applicant’s specification, which recites “network connectivity” (without the slash symbol).
In claims 5 and 12, “deep learning algorithm” should be “a deep learning algorithm”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the limitation "the processor" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, “the” has been treated as “a.”
Claims 2-7 are rejected due to their dependency on claim 1. These claims incorporate the indefinite language of claim 1 without curing its deficiencies. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim does not fall within at least one of the four categories of patent eligible subject matter because the claimed subject matter of a “computer program product having embodied thereon a computer program” covers software per se. 
“If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of § 101” (MPEP § 2106.03(I)). As further stated in MPEP § 2106.03(I), “products that do not have a physical or tangible form, such as…a computer program per se (often referred to as ‘software per se’) when claimed as a product without any structural recitations” are not directed to any of the statutory categories. Here, the claims do not specify that the “computer program” is recorded on a non-transitory computer-readable medium so as to be structurally and functionally interrelated to the medium. A “computer program” is merely a set of instructions capable of being executed by a computer. Without a computer-readable medium to realize the computer program's functionality, the computer program constitutes non-statutory functional descriptive material. 
Additionally, the scope of “computer program product” can also cover a signal transmission that carries the computer program. See MPEP § 2106.03, which further states that “transitory forms of signal transmission (often referred to as ‘signals per se’)” are not within any of the statutory categories. 
This rejection can be overcome by amending the claim to recite a “non-transitory computer readable medium” storing the computer program. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 3, 5-8, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraju et al. (US 2018/0032908 A1) (“Nagaraju”) in view of Achin et al. (US 2016/0335550 A1) (“Achin”) and Mahajan et al. (US 2017/0132817 A1) (“Mahajan”).
As to claim 1, Nagaraju teaches a method for tuning an analytical model based on target eco-system, the method comprises steps of:
building, by the processor, a global analytical model based on modelling data [[0036]: “the disclosed system 10 can include a global model 22 at the server computer system 14. The global model 22 can be intermittently trained with the edge data collected from the edge devices 12.” The server computer system 14 includes a “processor” as described in [0136].] […], wherein modelling data comprises a set of model parameters and a set of data analysis algorithms, [[0032]: “Common machine learning algorithms generally involve either supervised or unsupervised learning… A learning algorithm can continuously learn from new inputs (e.g., training data) to improve predictions. There are various types and variations of machine learning processes known to persons skilled in the art that can be implemented.” See also [0113]: “one or more machine learning algorithms 20 (processes) for training a global model 22.” The limitation of “set of model parameters” is met because multiple model types/algorithms are disclosed.] and […];
analysing, by the processor, a target eco-system to identify a set of target eco-system parameters associated with the target eco-system; [[0026]: “The system 10 includes distributed edge devices 12-1 and 12-2 (also referred to collectively and individually as edge devices 12).” The edges devices correspond to a “target eco-system.” The “analyzing” operation is disclosed in [0111]: “At least a portion of the raw data 66 from each edge device 12 is sent to the server computer system 14 as training data, and collectively forms global training data 68.” [0113]: “The server computer system 14 can apply at least a portion of the global training data 68 as inputs to one or more machine learning algorithms 20 (processes) for training a global model 22.” That is, the server analyzes the raw data of the edge devices, which constitutes analyzing the target eco-system that is edge devices in the absence of further limitations on what specific aspect of the target eco-system is being analyzed. The use (and thus identification) of the raw data as training data constitutes identifying “a set of target eco-system parameters.”]
updating, by the processor, the global analytical model […] to generate a local analytical model; [[0129]: “In step 1108, the server computer system executes one or more machine-learning processes to train the global model with the global training data or the global data items. In step 1110, the server computer system sends the model data based on the updated global model to each of the edge devices.” Note that the “updated global model” constitutes a “local analytical model” because the updated model is deployed to the edge devices.]
deploying, by the processor, the local analytical model at each node, from a set of nodes, associated with the target eco-system; [[0129]: “In step 1110, the server computer system sends the model data based on the updated global model to each of the edge devices. As indicated above, the model data can include data suitable to change or replace a local model for each respective edge device.” Each edge device may be regarded as a “node” and the edge devices that constitute the target eco-system are collectively a “set of nodes.”]
gathering, by the processor, test results from each node, wherein the test results are generated based on execution of each local analytical model at each node; [[0112]: “At least a portion of the raw data 66 at each edge device 12 is processed with a local model 18 to produce output data 70. In some embodiments, at least a portion of the output data 70 can be pushed to the server computer system 14 as training data.” The term “test” has been interpreted to refer to the use of the deployed local model, since the use of a deployed local model constitutes testing the model in some capacity, especially in the context that the purpose of the system is to continually improve the models, as described in [0033] (“to improve their respective local models 18, to make better predictions used to perform local actions.”).] and
tuning, by the processor, the sub-set of model parameters associated with the local analytical model, in real-time using federated learning algorithms, to generate a tuned local analytical model, wherein the tuning is based on analysis of the test results from each node. [[0129]: “In step 1108, the server computer system executes one or more machine-learning processes to train the global model with the global training data or the global data items. In step 1110, the server computer system sends the model data based on the updated global model to each of the edge devices.” Note that as shown in FIGS. 7-11, the entire process is repeats continuously. Therefore, the instant limitation of “tuning” is met by a further repetition of step 1108, and the instant limitation of “tuned local analytical model” is met by the “updated global model” in this further repetition. Regarding the limitation of “in real-time”, see [0033]: “the machine learning algorithm 20 can update the local models 18 in real-time or near real-time by exchanging edge data generated by the edge devices 12 with model data generated by the machine learning algorithms 20 of the server computer system 14.” Note that “machine learning algorithm 20” is part of the server computer system 14, as shown in FIG. 6. The limitation of “using federated learning algorithms” is met because the global model that is being deployed is a continually learned, shared model that is learned by a collaboration of distributed edge devices, each with its own decentralized data, as described in [0022]: “By locally using at each edge device a machine learning model that has been trained from data generated by itself and other edge devices, the system can improve the performance of each edge device based on the data acquired by the network of distributed edge devices.” Furthermore, as described in [0111], “edge devices 12 receive local inputs 64.” Such local inputs are not shared among the edge devices, but serve as a basis for learning the global model.]
Nagaraju does not explicitly teach the following limitations:
(1)	the modeling data is “received from a user”;
(2)	the operation of “selecting, by the processor, a sub-set of model parameters, corresponding to the set of target eco-system parameters, from the set of model parameters” and the related limitation of the updating being “based on the sub-set of model parameters”; and 
(3)	“wherein the global analytical model comprises one or more of PMML (Predictive Model Mark-up Language) and custom model mark-up wrappers” and the related limitation of the updating being “based on…the one or more of PMML (Predictive Model Mark-up Language) and custom model mark-up wrappers associated with the global analytical model.”
Achin, in an analogous art, teaches limitations (1) and (2) listed above. Achin teaches “systems and techniques for predictive data analytics” (title) involving the use of machine-learning techniques ([0005]). Therefore, Achin is in the same field of endeavor as the claimed invention, namely data processing using analytical models.
In particular, Achin teaches “modeling data received from a user” [In general, [0068] teaches: “The user interface 120 provides tools for monitoring and/or guiding the search of the predictive modeling space.” In particular, [0157]: “the user may accept the suggested prioritization of modeling techniques or specify a custom prioritization of the modeling techniques (step 428). In some embodiments, the user can modify one or more modeling techniques (e.g., using the modeling technique builder 220 and/or the modeling task builder 230) (step 430) before the exploration engine 110 begins executing the modeling techniques.”] and “selecting, by the processor, a sub-set of model parameters, corresponding to the set of target eco-system parameters, from the set of model parameters” [[0161]: “In steps 432-458 of method 400, the selected modeling techniques may be executed using the partitioned data to evaluate the search space.” [0164]: “At step 432 of method 400, the exploration engine 110 generates a resource allocation schedule for the execution of an initial set of the selected modeling techniques.” In general, the technique described in Achin evaluates multiple modeling techniques to find the best one, as described in [0167]: “the exploration engine 110 eliminates the worst-performing modeling techniques from consideration (e.g., based on the performance of the models they produced according to model fit metrics).” The modeling techniques that are not eliminated, i.e., the one selected as the top model (see [0175]: “select one or more top predictive model candidates”) correspond to a sub-set of model parameters. Note that the “modeling techniques” described in Achin constitute a set of model parameters because they refer to different model types.] and the related limitation of the updating being “based on the sub-set of model parameters” [[0209]: “Some models may be refreshed (e.g., refitted) by applying the corresponding modeling techniques to the new data and combining the resulting new model with the existing model, while others may be refreshed by applying the corresponding modeling techniques to a combination of original and new data. In some embodiments, when refreshing a model, only some of the model parameters may be recalculated (e.g., to refresh the model more quickly, or because the new data provides information that is particularly relevant to particular parameters).” This concept of refitting is analogous to the updating operation in the primary reference Nagaraju.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Nagaraju and the teachings of Achin by modifying Achin such that the modeling data is “received from a user,” the operation of “selecting, by the processor, a sub-set of model parameters, corresponding to the set of target eco-system parameters, from the set of model parameters” is performed, and the updating is “based on the sub-set of model parameters.”  The motivation would have been to implement a method that “systematically and cost-effectively evaluates the space of potential predictive modeling techniques for prediction problems” (Achin, [0011]), particularly in a manner that “permits the user to modify the process of evaluating the search space based on the progress of the search space evaluation, the user's expert knowledge, and/or other suitable information” (Achin, [0168]). 
Mahajan, in an analogous art, teaches the remaining limitations of “wherein the global analytical model comprises one or more of PMML (Predictive Model Mark-up Language) and custom model mark-up wrappers” and the updating being “based on…the one or more of PMML (Predictive Model Mark-up Language) and custom model mark-up wrappers associated with the global analytical model.” Mahajan teaches a “method for visualizing and updating a data analytics model” (title), wherein the model may be a machine learning model such as a neural network (see [0004]). Therefore, Mahajan is in the same field of endeavor as the claimed invention, namely data processing using analytical models.
In particular, Mahajan teaches “wherein the global analytical model comprises one or more of PMML (Predictive Model Mark-up Language) and custom model mark-up wrappers” [[0005]: “Conventionally, the data analytics models designed using different programming languages are converted into a PMML (Predictive Model Markup Language) for the purpose of standardization and simplicity of understanding. By using PMML, the data analytical models are translated into a one common format (i.e. XML format). Therefore, all the aforementioned data analytics models are represented in the common format (XML) based on the PMML specifications.”] and the updating being “based on…the one or more of PMML (Predictive Model Mark-up Language) and custom model mark-up wrappers associated with the global analytical model” [[0035]: “the updating module 218 may update the input file.” Note that the input file is in PMML, as described in [0009] teaches: “The input file may be a Predictive Model Markup Language (PMML) file corresponding to the data analytics model to be represented over the GUI.” Furthermore [0035] teaches: “when the user 104 updates the features and/or weights associated with the data analytical model, the updating module 218 may be configured to map the standard template of the data analytical model back to the PMML file to generate a modified PMML file.” Furthermore, when the model is represented as a PMML file, the updating of the model is considered to be “based on” the PMML.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Nagaraju and Achin with the teachings of Mahajan by modifying the global analytical model such that it “comprises one or more of PMML (Predictive Model Mark-up Language) and custom model mark-up wrappers” and by modifying the updating to be “based on…the one or more of PMML (Predictive Model Mark-up Language) and custom model mark-up wrappers associated with the global analytical model.” The motivation would have been to utilize a conventional modeling language that achieves standardization and simplicity of understanding, as suggested by Mahahan ([0005]: “Conventionally, the data analytics models designed using different programming languages are converted into a PMML (Predictive Model Markup Language) for the purpose of standardization and simplicity of understanding”).

As to claim 3, the combination of  Nagaraju, Achin, and Mahahan teaches the method of claim 1, wherein the target eco-system corresponds to one of an edge environment, a mobile environment, an embedded environment, a fog environment and a cloud environment. [Nagaraju teaches edge devices, as discussed above, and thus teaches “edge environment.” See also [0001]: “data analytics for edge devices on a network”; [0003]: “Multiple edge devices within an information technology environment can generate large amounts of data (“edge data”) from diverse locations.”] 

As to claim 5, the combination of Nagaraju, Achin, and Mahahan teaches the method of claim 1, wherein the federated learning algorithms is enabled using machine learning [Nagaraju, abstract “The global model data may have been derived from the training data in accordance with a machine learning process.” Nagaraju, [0032]: “Common machine learning algorithms generally involve either supervised or unsupervised learning… A learning algorithm can continuously learn from new inputs (e.g., training data) to improve predictions.]
Achin further teaches “deep learning algorithm” [Achin. [0220]: “the predictive modeling system 100 can fit many different model types, including, without limitation, decision trees, neural networks, support vector machine models, regression models, boosted trees, random forests, deep learning neural networks, etc.” [0236]: “hidden units in neural networks.”] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thus-far combination of Nagaraju, Achin, and Mahahan with the above further teachings of Achin by modifying the federated learning algorithms to be enabled using a deep learning algorithm. The motivation would have been to implement a known type of machine learning model that can be used to make predictions from a dataset as suggested by Achin. [0005] (“Machine-learning techniques (e.g., supervised statistical-learning techniques) may be used to generate a predictive model from a dataset”). Furthermore, since a “deep learning algorithm” is a known type of model and the instant claim does not require any specific model features, this limitation would also have been obvious as combination of prior art elements according to known methods to yield predictable results.

As to claim 6, the combination of Nagaraju, Achin, and Mahahan teaches the method of claim 1, wherein the one or more of PMML (Predictive Model Mark-up Language) and custom model mark-up wrapper are used for tuning of the sub-set of model parameters of the local analytical model. [Mahahan, [0035]: “the updating module 218 may update the input file.” Note that the input file is in PMML, as described in Mahahan, [0009] teaches: “The input file may be a Predictive Model Markup Language (PMML) file corresponding to the data analytics model to be represented over the GUI.” Furthermore Mahahan, [0035] teaches: “when the user 104 updates the features and/or weights associated with the data analytical model, the updating module 218 may be configured to map the standard template of the data analytical model back to the PMML file to generate a modified PMML file.” Furthermore, when the model is represented as a PMML file, the tuning of the model is considered to “use” the PMML.]

As to claim 7, the combination of Nagaraju, Achin, and Mahahan teaches the method of claim 1, wherein the local analytical model is compatible with the target eco-system. [Nagaraju, [0021]: “The edge devices can each process the generated data with a local model to perform local actions.” Since the local model is usable by the edge devices, it is compatible with the edge devices.]

As to claims 8, 10, and 12-14, these claims are directed to a system for performing operations that are the same or substantially the same as those recited in claims 1, 3, and 5-7. Therefore, the rejections made to claims 1, 3, and 5-7 are applied to claims 8, 10, and 12-14.
Furthermore, Nagaraju teaches “a system for tuning an analytical model based on a target eco-system, the system comprising: a memory; a processor coupled to the memory, wherein the processor is configured to execute programmed instructions stored in the memory” [[0054]: “computing devices may include one or more memories that store instructions for implementing the various components described herein, one or more hardware processors configured to execute the instructions stored in the one or more memories, and various data repositories in the one or more memories for storing data structures utilized and manipulated by the various components.” See also [0131]-[136].] 

As to claim 15, this claims is directed to computer program product for performing operations that are the same or substantially the same as those recited in claim 1. Therefore, the rejection made to claim 1 is applied to claim 15.
Furthermore, Nagaraju teaches “a computer program product having embodied thereon a computer program for tuning an analytical model based on a target eco-system” [[0054]: “computing devices may include one or more memories that store instructions for implementing the various components described herein, one or more hardware processors configured to execute the instructions stored in the one or more memories, and various data repositories in the one or more memories for storing data structures utilized and manipulated by the various components.” See also [0131]-[136].] 

2.	Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraju in view of Achin and Mahajan, and further in view of Vaidyanathan et al. (US 2012/0185424 A1) (“Vaidyanathan”), Versace et al. (US 2019/0087975 A1) (“Versace”), Anderson et al. (US 2013/0232094 A1) (“Anderson”).
As to claim 2, the combination of  Nagaraju, Achin, and Mahahan teaches the method of claim 1, as set forth in the rejection above. Nagaraju generally teaches that “various types and variations of machine learning processes known to persons skilled in the art” ([0032]), but does not teach the specific model types recited in the instant claim.
Achin further teaches wherein the set of algorithm comprises kMeans algorithm [[0189]: “machine-learning algorithms such as k-means”], decision tree algorithm, [[0220]: “many different model types, including, without limitation, decision trees”] Random Forest (RF), [[0228]: “machine learning models (e.g., random forests…)”] Support Vector Machine (SVM), [[0172]: “support vector machines”] Hierarchical clustering, [[0189]: “hierarchical clustering”] and kNN classifier [[0172]: “nearest neighbor classification”; [0160]: number of neighbors in a nearest neighbors model.” Note that “number of neighbors” here refers to “k”]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thus-far combination of Nagaraju, Achin, and Mahahan with the above further teachings of Achin by modifying the set of algorithms to comprise kMeans algorithm, decision tree algorithm, Random Forest (RF), Support Vector Machine (SVM), Hierarchical clustering, and kNN classifier. The motivation would have been to utilize known types of machine algorithms models that can be used to generate predictive predictions from a dataset, as suggested by Achin. [0005] (“Machine-learning…may be used to generate a predictive model from a dataset”), particularly as part of a collection of candidate techniques from which a suitable procedure is selected (see Achin, [0069]: “library 130 of modeling techniques…” [0119]: “…the most suitable modeling procedures for the prediction problem”).
The thus-far combination of references does teach the elements of “Genetic Algorithms (GA), Simulated Annealing (SA), Convolutional Neural Networks (CNN), Recurrent Neural Networks (RNN), Auto Regression Integrated Moving Average (ARIMA), Cox PH Survival Model (CPH), Accelerated Failure Time Model (AFT), Linear Programming, Quadratic programming, Boltzmann Machines, Restricted Boltzmann Machine (RBM), and Adaptive Resonance Theory (ART).”
Vaidyanathan, in an analogous art, teaches part of the above elements, as detailed below. Vaidyanathan generally pertains to “build[ing] ‘hypothesis-models’ which can be used to test and generate hypotheses” ([0004]). Therefore, Vaidyanathan is in the same field of endeavor as the claimed invention, namely data processing using analytical models.
In particular, Vaidyanathan teaches Genetic Algorithms (GA), [[0055]: “A high dimensional temporal space can be searched efficiently using genetic algorithms or other optimization technologies”] Simulated Annealing (SA), [claim 6, which recites “simulated annealing” as an algorithm for the optimization], Recurrent Neural Networks (RNN), Auto Regression Integrated Moving Average (ARIMA), [[0020]: “classical time series analysis techniques such as ARIMA, recurrent neural networks”] Linear Programming, Quadratic programming, [claim 6, which recites “linear programming”, “primal/dual linear programming”, and “sequential linear programming, sequential quadratic programming” as possible algorithms for the optimization].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Nagaraju, Achin, and Mahahan with the teachings of Vaidyanathan by modifying the set of algorithms to further comprise Genetic Algorithms (GA), Simulated Annealing (SA), Recurrent Neural Networks (RNN), Auto Regression Integrated Moving Average (ARIMA), Linear Programming, and Quadratic programming, in order to utilize algorithms suitable for optimization or time series analysis, as suggested by Vaidyanathan (see parts quoted above).
The combination of Nagaraju, Achin, Mahahan, and Vaidyanathan does teach the elements of “Convolutional Neural Networks (CNN), Cox PH Survival Model (CPH), Accelerated Failure Time Model (AFT), Boltzmann Machines, Restricted Boltzmann Machine (RBM), and Adaptive Resonance Theory (ART).”
Versace, in an analogous art, teaches part of the above elements, as detailed below. Versace generally pertains to “robotic control” (see title) that processes “visual, auditory, and other sensor information” (abstract) using various models (as discussed below). Therefore, Versace is in the same field of endeavor as the claimed invention, namely data processing using analytical models.
In particular, Versace teaches Convolutional Neural Networks (CNN), Boltzmann Machines, Restricted Boltzmann Machine (RBM) [[0034]: “Several object recognition algorithms have been developed over the last few decades… For instance, convolutional network models…and restricted Boltzmann machines…are among the best object recognition algorithms.”] and Adaptive Resonance Theory (ART). [[0183]: “The inspiration for hierarchical clustering of views into objects and names is detailed in the ARTScan model of visual learning (Fazl, Grossberg, and Mingolla, 2009). The Adaptive Resonance Theory (ART) learning scheme has been altered from this work by replacing the learning system of the view layer with a variant of Fuzzy Simplified ART (F-SART; Baraldi and Alpaydin, 1998).”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Nagaraju, Achin, Mahahan, and Vaidyanathan with the teachings of Versace by modifying the set of algorithms to further comprise Convolutional Neural Networks (CNN), Boltzmann Machines, Restricted Boltzmann Machine (RBM), and Adaptive Resonance Theory (ART) in order to utilize algorithms suitable for object recognition or learning, as suggested by Versace (see parts quoted above).
The combination of Nagaraju, Achin, Mahahan, Vaidyanathan, and Versace does not teach the remaining elements of “Cox PH Survival Model (CPH)” and “Accelerated Failure Time Model (AFT).”
Anderson, in an analogous art, teaches the above elements. Anderson pertains to “machine learning for power grid” and is therefore in the same field of endeavor as the claimed invention, namely data processing using analytical models.
In particular Kuznetsov teaches “Cox PH Survival Model (CPH)” and “Accelerated Failure Time Model (AFT)” [[0118]: “The fields of Reliability Engineering and statistical Survival Analysis provide techniques to model and relate failure rate to features of the component or system. One such technique is Cox's proportional hazards model. One can study relationships of covariates that could affect the failure rate in a multiplicative way. An alternative is the accelerated failure time model which assumes that the effect of a covariate is to multiply the predicted event time by some constant.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Nagaraju, Achin, Mahahan, Vaidyanathan, and Versace with the teachings of Anderson by modifying the set of algorithms to further comprise Cox PH Survival Model (CPH) and Accelerated Failure Time Model (AFT) in order to model and relate failure rate to features of the component or system, as suggested by Anderson (see parts quoted above).

As to claim 9, the further limitations recited in this claim are the same or substantially the same as those recited in claim 2. Therefore, the rejection made to claim 2 is applied to claim 9.

3.	Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraju in view of Achin and Mahajan, and further in view of Mukherjee (US 2016/0140359 A1) and Ren et al. (US 2017/0149937 A1) (“Ren”).
As to claim 4, the combination of  Nagaraju, Achin, and Mahahan teaches the method of claim 1, but does not teach the further limitations of the claim.
Mukherjee, in an analogous art teaches “wherein the set of target eco-system parameters corresponds to number of nodes, network/connectivity, footprint size, memory size, input and output formats and other topologies.” Mukherjee generally relates to “distributed computation using heterogeneous computing nodes.” Therefore, Mukherjee is in the field of data processing.
In particular, Mukherjee teaches wherein the set of target eco-system parameters corresponds to number of nodes, [[0046]: “energy usage for the edge devices 104 and efficient load distribution during data compression may be achieved by preserving a relation between length of coded data and number of edge devices receiving the data in distributed environment.”] network/connectivity, footprint size, memory size, input and output formats [[0037]: “the cluster interface module 210 may be configured to capture information pertaining to the edge devices 104 participating in the grid generation. The information may pertain to computation speed, RAM size, CPU and RAM usage, network connectivity and load.” [0039]: “The cluster monitoring module 212, receives the information pertaining to edge devices in the grid. Based on the information captured the cluster monitoring module 212 estimates computation capabilities of the non dedicated edge devices.” Regarding “footprint size,” [0029] teaches: “Examples of the edge devices 104 may include, but are not limited to, a portable computer, a personal digital assistant, a handheld device, and a residential gateway.” That is, the edge devices have various footprint sizes (which is interpreted to cover physical sizes), any information that characterizes such a device, including the “information pertaining to the edge devices” would correspond to various “footprint sizes,” since the claim does not require a specific correspondence relationship for the term “corresponding to.”] and other topologies [[0017]: “The edge devices may be smart phones or Personal Digital Assistants (PDA's) and any such hand-held device that may be connected using constrained residential gateways, and may form a part of IoT (Internet of Things).” [0022]: “The master node can also be further configured to provide feedback to the user of the edge device participating to form the grid about their usage pattern and statistics of grid activity.” That is, the edge devices are part of various connection topologies and collectively form a grid. The information pertaining to the edge devices 104 participating in the grid generation includes a parameter “corresponding to” such topologies, since the claim does not require a specific correspondence relationship for the term “corresponding to.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Nagaraju, Achin, and Mahahan with the teachings of Mukherjee by modifying the set of target eco-system parameters to correspond to number of nodes, network/connectivity, memory size, and other topologies. The motivation would have been to utilize information that is relevant to estimating computation capabilities of edge devices and an efficient load distribution, as suggested by Mukherjee (see parts cited above).
The combination of Nagaraju, Achin, Mahahan, and Mukherjee does not teach the limitation of “input and output formats” 
Ren, in an analogous art, teaches the above limitation. Ren pertains to “internet of things communication unification and verification” and is therefore in the field of data processing, or is reasonably pertinent to the problems faced by the inventors.
In particular, Ren teaches parameters corresponding to “input and output formats” [[0010]: “IoT devices may vary in terms of communication protocols used, IoT data provided, format of the IoT data transmitted, and so forth.” [0012]: “According to an exemplary embodiment, the IoT unifier service classifies or categorizes IoT devices. According to an exemplary implementation, the classifications of IoT devices are based on the types of IoT devices.” [0013]: “The IoT unifier service determines whether an incoming packet carrying IoT data includes data types or data types and values (referred to herein as “standard data types”) of the IoT standard format pertaining to a classification of the IoT device from which the incoming packet originated.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Nagaraju, Achin, Mahahan, and Mukherjee with the teachings of Ren by modifying the set of target eco-system parameters to further correspond to input and output formats. The motivation would have been to ensure that data can be validated and accepted, as suggested by Ren ([0011]: “to ensure that a request that carries IoT data from an IoT device to a network device (e.g., cloud service, etc.) can be validated and accepted by the network device.”).

As to claim 11, the further limitations recited in this claim are the same or substantially the same as those recited in claim 4. Therefore, the rejection made to claim 4 is applied to claim 11.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following documents depict the state of the art.
Kattepur et al., US 2018/0109428 A1 teaches optimal deployment of edge devices based on various parameters.
Nagaraju et al., US 2018/0034715 A1 teaches machine learning in edge analytics.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAO DAVID HUANG whose telephone number is (571)270-1764. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y.D.H./Examiner, Art Unit 2124                                                                                                                                                                                                        

/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124